Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered September 15, 1988, convicting him of criminal possession of stolen property in the third degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record indicates that the instant trial was of "brief duration. There were few witnesses. The applicable law was relatively simple. Furthermore, defense counsel’s summation capsulized defendant’s position” (People v McCright, 107 AD2d 766, 767). Under these circumstances, we are of the view, contrary to the defendant’s argument, that the court’s marshaling of the evidence was proper (see, People v Little, 98 AD2d 752, affd 62 NY2d 1020; People v Pepper, 89 AD2d 714, affd 59 NY2d 353; see also, People v McCright, supra; People v Herbert, 100 AD2d 883).
We have examined the defendant’s remaining argument and find it to be without merit. Mangano, P. J., Bracken, Rubin and Rosenblatt, JJ., concur.